Citation Nr: 1550917	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to September 1945.  The Veteran died on September [redacted], 2010, the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case has since been transferred to the St. Paul, Minnesota RO. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was service connected for degenerative arthritis of the elbow and dysthymic disorder at the time of his death. 

2.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities contributed to the cause of his death. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her late husband's service connected disabilities contributed substantially or materially to cause his death.  At the time of his death the Veteran was service-connected for degenerative arthritis of the elbow and dysthymic disorder.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

The Veteran died on September [redacted], 2010.  The Veteran's death certificate lists COPD, diabetes and bladder cancer as the primary causes of death.  The certificate also identifies dysthymic disorder as an "other significant condition contributing to death but not resulting in" the underlying 3 conditions.  

In a May 2011 letter, the Veteran's long-time primary care physician states that she has "no doubt that pain and inability to cope with his medical situation was a manifestation of his chronic depression and dysthymia and that this hastened his death." 

A January 2012 VA examination report stated that the Veteran's dysthymia did not contribute substantially to his death nor did it hasten his death, which was the result of multiple other co-morbidities. 

The Veteran's mental condition was identified by the doctor providing the death certificate as a contributing factor and by his primary care provider as an aggravating factor.  In opposition, the VA examiner found that the condition was not a contributing factor to the Veteran's death, which was due to other factors.  All three opinions are based on different perspectives of the Veteran's situation and the Board finds the evidence on both sides of the issue to be in relative equipoise.  Where, as here, the evidence is in relative equipoise concerning a nexus between a veteran's service connected disabilities and the cause of his death, the veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for the cause of death is granted.  2.	38 C.F.R. § 3.312


ORDER

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


